DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201811578513.5 submitted on December 24th, 2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 9th, 2020 and April 8th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed i.e. (“INDENTFYING CARRIER OFFSETS USING SUBCARRIER SPACING INFORMATION”). 

The abstract of the disclosure is objected to for using legal phraseology (i.e. comprising, comprises...etc.) in lines 6 and 9.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 4, 11 and 17 are objected to because of the following informalities:  
	Claim 4 recites “the start time(s) ... respectively belongs(belong) to N1 subset(s) of the M subsets ...” in lines 4-5. 
	For clarity and consistency, it is suggested to recite “the start time(s) ... are respectively assigned to N1 subset(s) of the M subsets ...”. 
	Claims 11 and 17 recite a similar limitation.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “at least one of the N ... is related to the ... subcarriers ...” in lines 14-15. It is unclear if the limitation is referring to an N time unit of a plurality of “N time units” as recited in line 10. There is insufficient antecedent basis for this limitation in the claim. 
	Claims 8 and 14 recite a similar limitation.
	Claim(s) 2-7, 9-13 and 15-20 are also being rejected for being dependent on a rejected base claim. For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dinan (US 2017/0079028 A1) in view of Chen (US 2020/0245337 A1).

Regarding Claims 1 and 14,
	Dinan discloses a User Equipment (UE) for wireless communications [see fig. 4, pg. 3, ¶32 lines 1-17, a wireless device “406”], comprising: 
	a first receiver [see fig. 4, pg. 3, ¶32 lines 1-17, at least one communication interface “407”], receiving first information [see fig. 18: Step “1810”, pg. 18, ¶172 lines 1-5, receiving control message(s) comprising configuration parameters of a first timing advance group (TAG)]; and 
	a first transmitter [see fig. 4, pg. 3, ¶32 lines 1-17, at least one communication interface “407”], transmitting a first radio signal in a first time window in a first frequency sub-band [see fig. 18: Step “1830”, pg. 18, ¶174 lines 1-7, transmitting uplink signals in the first TAG according to the transmission timing of the uplink signals derived from employing a first cell as a timing reference cell]; 
	wherein the first information is used for determining the first time window [see fig. 18: Step “1820”, pg. 18, ¶173 lines 1-13, the first cell in the first TAG is selected according to a criterion comprising selecting an unlicensed cell in a first TAG as a first timing reference cell when the first TAG does not comprise a cell that is licensed].
	Although Dinan discloses the first information is used for determining a first time window, Dinan does not explicitly teach the first information is used for determining “a time offset of a start time for a transmission of the first radio signal relative to a reference time belongs to a target offset set, and the target offset set comprises W offset values, W being a positive integer; time offsets of W start times respectively relative to the reference time are respectively equal to the W offset values; any start time of the W start times belongs to one of N time units, and any of the N time units comprises at least one of the W start times, any two of the N time units are orthogonal, each of the N time units belongs to the first time window, and a duration of each of the N time units is related to a subcarrier spacing (SCS) of subcarriers occupied by the first radio signal; at least one of the N or the target offset set is related to the SCS of the subcarriers occupied by the first radio signal”.
	However Chen discloses receiving first information [see fig. 2: Step “210”, pg. 5, ¶66 lines 1-2, the terminal receives time domain resource configuration information of a reference signal resource];
	wherein the first information is used for determining the first time window [see fig. 2: Step “220”, pg. 6, ¶74 lines 1-4, the terminal determines a period of the reference signal resource and a time domain resource offset of the reference signal resource according to the received time domain resource configuration information];
	a time offset of a start time for a transmission of the first radio signal relative to a reference time belongs to a target offset set [see fig. 2: Step “220”, pg. 6, ¶74 lines 1-4; ¶75 lines 1-4, a target first time domain resource unit is used as a unit for the period], and the target offset set comprises W offset values [see fig. 2: Step “220”, pg. 6, ¶76 lines 1-3, the period is indicated as “N” target first time domain resource units], W being a positive integer [see fig. 2: Step “220”, pg. 6, ¶76 lines 1-3, where N=1/K or N=K, and K is a natural number]; 
	time offsets of W start times respectively relative to the reference time are respectively equal to the W offset values [see fig. 2: Step “220”, pg. 6, ¶80 lines 1-6, the time domain resource configuration information directly carries the values of the period and the time domain resource offset of the reference signal resource]; 
	any start time of the W start times belongs to one of N time units [see pg. 8, ¶106 lines 1-7, the terminal determines, by using “N” subframe offsets starting from a current subframe as starting points and “M” subframes as periods, periodic subframes as target subframes of the reference signal resource], and any of the N time units comprises at least one of the W start times [see pg. 8, ¶106 lines 1-7, the at least one target first time domain resource unit is a subframe, the time domain resource offset is “N” subframes, the period is “M” subframes], any two of the N time units are orthogonal [see pg. 8, ¶117 lines 1-4, the target second time domain resource unit is an orthogonal frequency division multiplexing (OFDM) symbol], each of the N time units belongs to the first time window [see pg. 8, ¶108 lines 1-3, the at least one target first time domain resource unit is determined from another period different from a current period], and a duration of each of the N time units is related to a subcarrier spacing (SCS) of subcarriers occupied by the first radio signal [see pg. 8, ¶120 lines 1-6, a quantity of target second time domain resource units included in the at least one target first time domain resource unit is determined according to a subcarrier spacing used to transmit a reference signal on the reference signal resource]; 
	at least one of the N or the target offset set is related to the SCS of the subcarriers occupied by the first radio signal [see pg. 8, ¶121 lines 1-6, when a subcarrier spacing used to transmit a reference signal on the reference signal resource is “N” kHz, a value is determined as the quantity of the target second time domain resource units included in the at least one target first time domain resource unit].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first information is used for determining “a time offset of a start time for a transmission of the first radio signal relative to a reference time belongs to a target offset set, and the target offset set comprises W offset values, W being a positive integer; time offsets of W start times respectively relative to the reference time are respectively equal to the W offset values; any start time of the W start times belongs to one of N time units, and any of the N time units comprises at least one of the W start times, any two of the N time units are orthogonal, each of the N time units belongs to the first time window, and a duration of each of the N time units is related to a subcarrier spacing (SCS) of subcarriers occupied by the first radio signal; at least one of the N or the target offset set is related to the SCS of the subcarriers occupied by the first radio signal” as taught by Chen in the system of Dinan to improve the flexibility in resource configuration of a reference signal in 5G new radio (NR) systems [see Chen pg. 1, ¶5 lines 1-3].

Regarding Claims 2 and 15,
	Dinan discloses the UE according to claim 1 [see fig. 4, pg. 3, ¶32 lines 1-17, the wireless device “406”]. 
	Dinan does not explicitly teach “wherein S SCSs respectively correspond to S offset sets, any two of the S SCSs being different, the SCS of the subcarriers occupied by the first radio signal is one of the S SCSs, and the target offset set is one of the S offset sets that corresponds to the SCS of the subcarriers occupied by the first radio signal, S being a positive integer greater than 1”.
	However Chen discloses wherein S SCSs respectively correspond to S offset sets [see pg. 8, ¶106 lines 1-7, the time domain resource offset is N subframes], any two of the S SCSs being different [see pg. 8, ¶106 lines 1-7, at least one target first time domain resource unit is a subframe], the SCS of the subcarriers occupied by the first radio signal is one of the S SCSs [see pg. 8, ¶106 lines 1-7, the period is M subframes], and the target offset set is one of the S offset sets that corresponds to the SCS of the subcarriers occupied by the first radio signal [see pg. 8, ¶106 lines 1-7, the terminal determines, by using N subframe offsets starting from a current subframe as starting points and M subframes as periods, periodic subframes as target subframes of the reference signal resource], S being a positive integer greater than 1 [see fig. 2: Step “220”, pg. 6, ¶76 lines 1-3, where N=1/K or N=K, and K is a natural number].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein S SCSs respectively correspond to S offset sets, any two of the S SCSs being different, the SCS of the subcarriers occupied by the first radio signal is one of the S SCSs, and the target offset set is one of the S offset sets that corresponds to the SCS of the subcarriers occupied by the first radio signal, S being a positive integer greater than 1” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 1.

Regarding Claims 3 and 16,
	Dinan discloses the UE according to claim 1 [see fig. 4, pg. 3, ¶32 lines 1-17, the wireless device “406”]. 
	Dinan does not explicitly teach “wherein the W start times comprise start time(s) respectively corresponding to N1 time unit(s) out of the N time units, N1 being a positive integer no greater than the N; the N1 is related to the SCS of the subcarriers occupied by the first radio signal, or is unrelated to the SCS of the subcarriers occupied by the first radio signal”.
	However Chen discloses wherein the W start times comprise start time(s) respectively corresponding to N1 time unit(s) out of the N time units [see pg. 8, ¶106 lines 1-7, the terminal determines, by using “N” subframe offsets starting from a current subframe as starting points and “M” subframes as periods, periodic subframes as target subframes of the reference signal resource], N1 being a positive integer no greater than the N [see fig. 2: Step “220”, pg. 6, ¶76 lines 1-3, where N=1/K or N=K, and K is a natural number]; 
	the N1 is related to the SCS of the subcarriers occupied by the first radio signal [see pg. 8, ¶120 lines 1-6, a quantity of target second time domain resource units included in the at least one target first time domain resource unit is determined according to a subcarrier spacing used to transmit a reference signal on the reference signal resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the W start times comprise start time(s) respectively corresponding to N1 time unit(s) out of the N time units, N1 being a positive integer no greater than the N; the N1 is related to the SCS of the subcarriers occupied by the first radio signal, or is unrelated to the SCS of the subcarriers occupied by the first radio signal” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 1.

Regarding Claims 5 and 18,
	Dinan discloses the UE according to claim 1 [see fig. 4, pg. 3, ¶32 lines 1-17, the wireless device “406”]. 
	Dinan does not explicitly teach “wherein the first transmitter also transmits second information; wherein, the second information is used for indicating a time unit of the N time units to which the start time for the transmission of the first radio signal belongs”.
	However Chen discloses wherein the first transmitter also transmits second information [see fig. 2: Step “250”, pg. 9, ¶137 lines 1-6, the terminal transmits a reference signal on a reference signal resource in the at least one target second time domain resource unit]; 
	wherein, the second information is used for indicating a time unit of the N time units to which the start time for the transmission of the first radio signal belongs [see fig. 2: Step “250”, pg. 9, ¶137 lines 1-6, the terminal performs rate matching or puncturing processing on a signal on a reference signal resource in the at least one target second time domain resource unit].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first transmitter also transmits second information; wherein, the second information is used for indicating a time unit of the N time units to which the start time for the transmission of the first radio signal belongs” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 1.

Regarding Claims 6 and 19,
	Dinan discloses the UE according to claim 1 [see fig. 4, pg. 3, ¶32 lines 1-17, the wireless device “406”]. 
	Dinan does not explicitly teach “wherein the first receiver also performs a first access detection in the first frequency sub-band; wherein, the first access detection is used for determining that the first radio signal is to be transmitted in the first time window in the first frequency sub-band”.
	However Chen discloses wherein the first receiver also performs a first access detection in the first frequency sub-band [see fig. 2: Step “210”, pg. 5, ¶66 lines 1-2, the terminal receives domain resource configuration information of a reference signal resource]; 
	wherein, the first access detection is used for determining that the first radio signal is to be transmitted in the first time window in the first frequency sub-band [see fig. 2: Step “220”, pg. 6, ¶74 lines 1-4, the terminal determines a period of the reference signal resource and a time domain resource offset of the reference signal resource according to the received time domain resource configuration information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first receiver also performs a first access detection in the first frequency sub-band; wherein, the first access detection is used for determining that the first radio signal is to be transmitted in the first time window in the first frequency sub-band” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 1.

Regarding Claims 7 and 20,
	Dinan discloses the UE according to claim 1 [see fig. 4, pg. 3, ¶32 lines 1-17, the wireless device “406”]. 
	Dinan does not explicitly teach “wherein when the SCS of the subcarriers occupied by the first radio signal is equal to a first SCS, the N is equal to a first reference value; when the SCS of the subcarriers occupied by the first radio signal is equal to a second SCS, the N is equal to a second reference value; the second SCS is larger than the first SCS, and the second reference value is greater than the first reference value”.
	However Chen discloses wherein when the SCS of the subcarriers occupied by the first radio signal is equal to a first SCS [see pg. 7, ¶100 lines 1-4, when the period is P milliseconds and the subcarrier spacing is N kHz], the N is equal to a first reference value [see pg. 7, ¶100 lines 1-4, the quantity of target first time domain resource units included in one period is P*N/15]; 
	when the SCS of the subcarriers occupied by the first radio signal is equal to a second SCS [see pg. 7, ¶101 lines 1-3, when the determined period is M time units at 30 kHz and the first subcarrier spacing is 15 kHz], the N is equal to a second reference value [see pg. 7, ¶101 lines 1-3, M time units at 30 kHz are M/2 time units at 15 kHz]; 
	the second SCS is larger than the first SCS [see pg. 7, ¶103 lines 1-4, it is assumed that the time domain resource offset is L milliseconds and the subcarrier spacing is N kHz], and the second reference value is greater than the first reference value [see pg. 7, ¶103 lines 1-4, and an index of the at least one target first time domain resource unit is indicated as L*N/15].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein when the SCS of the subcarriers occupied by the first radio signal is equal to a first SCS, the N is equal to a first reference value; when the SCS of the subcarriers occupied by the first radio signal is equal to a second SCS, the N is equal to a second reference value; the second SCS is larger than the first SCS, and the second reference value is greater than the first reference value” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 1.

Regarding Claim 8,
	Dinan discloses a base station for wireless communications [see fig. 4, pg. 3, ¶32 lines 1-17, a base station “401”], comprising: 
	a second transmitter [see fig. 4, pg. 3, ¶32 lines 1-17, at least one communication interface “402”], transmitting first information [see fig. 16: Step “1610”, pg. 17, ¶163 lines 1-4, transmitting at least one message to a wireless device comprising configuration parameters of a plurality of cells grouped into a plurality of timing advance groups (TAGs)]; and 
	a second receiver [see fig. 4, pg. 3, ¶32 lines 1-17, at least one communication interface “402”], receiving a first radio signal in a first time window in a first frequency sub-band [see fig. 16: Step “1630”, pg. 17, ¶164 lines 1-4; ¶165 lines 13-16, receiving uplink signals on a cell in the first TAG comprising uplink transmission timing in the first TAG derived from employing a first cell]; 
	wherein the first information is used for determining the first time window [see fig. 18: Step “1820”, pg. 18, ¶173 lines 1-13, the first cell in the first TAG is selected according to a criterion comprising selecting an unlicensed cell in a first TAG as a first timing reference cell when the first TAG does not comprise a cell that is licensed].
	Although Dinan discloses the first information is used for determining a first time window, Dinan does not explicitly teach the first information is used for determining “a time offset of a start time for a transmission of the first radio signal relative to a reference time belongs to a target offset set, and the target offset set comprises W offset values, W being a positive integer; time offsets of W start times respectively relative to the reference time are respectively equal to the W offset values; any start time of the W start times belongs to one of N time units, and any of the N time units comprises at least one of the W start times, any two of the N time units are orthogonal, each of the N time units belongs to the first time window, and a duration of each of the N time units is related to a subcarrier spacing (SCS) of subcarriers occupied by the first radio signal; at least one of the N or the target offset set is related to the SCS of the subcarriers occupied by the first radio signal”.
	However Chen discloses transmitting first information [see fig. 3: Step “320”, pg. 8, ¶151 lines 1-3, the network device sends time domain resource configuration information of the reference signal resource to a terminal];
	wherein the first information is used for determining the first time window [see fig. 3: Step “330”, pg. 8, ¶152 lines 1-3, the network device determines at least one target first time domain resource unit according to the period and the time domain resource offset];
	a time offset of a start time for a transmission of the first radio signal relative to a reference time belongs to a target offset set [see pg. 6, ¶74 lines 1-4; ¶75 lines 1-4, a target first time domain resource unit is used as a unit for the period], and the target offset set comprises W offset values [see pg. 6, ¶76 lines 1-3, the period is indicated as “N” target first time domain resource units], W being a positive integer [see pg. 6, ¶76 lines 1-3, where N=1/K or N=K, and K is a natural number]; 
	time offsets of W start times respectively relative to the reference time are respectively equal to the W offset values [see pg. 6, ¶80 lines 1-6, the time domain resource configuration information directly carries the values of the period and the time domain resource offset of the reference signal resource]; 
	any start time of the W start times belongs to one of N time units [see pg. 8, ¶106 lines 1-7, the terminal determines, by using “N” subframe offsets starting from a current subframe as starting points and “M” subframes as periods, periodic subframes as target subframes of the reference signal resource], and any of the N time units comprises at least one of the W start times [see pg. 8, ¶106 lines 1-7, the at least one target first time domain resource unit is a subframe, the time domain resource offset is “N” subframes, the period is “M” subframes], any two of the N time units are orthogonal [see pg. 8, ¶117 lines 1-4, the target second time domain resource unit is an orthogonal frequency division multiplexing (OFDM) symbol], each of the N time units belongs to the first time window [see pg. 8, ¶108 lines 1-3, the at least one target first time domain resource unit is determined from another period different from a current period], and a duration of each of the N time units is related to a subcarrier spacing (SCS) of subcarriers occupied by the first radio signal [see pg. 8, ¶120 lines 1-6, a quantity of target second time domain resource units included in the at least one target first time domain resource unit is determined according to a subcarrier spacing used to transmit a reference signal on the reference signal resource]; 
	at least one of the N or the target offset set is related to the SCS of the subcarriers occupied by the first radio signal [see pg. 8, ¶121 lines 1-6, when a subcarrier spacing used to transmit a reference signal on the reference signal resource is “N” kHz, a value is determined as the quantity of the target second time domain resource units included in the at least one target first time domain resource unit].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first information is used for determining “a time offset of a start time for a transmission of the first radio signal relative to a reference time belongs to a target offset set, and the target offset set comprises W offset values, W being a positive integer; time offsets of W start times respectively relative to the reference time are respectively equal to the W offset values; any start time of the W start times belongs to one of N time units, and any of the N time units comprises at least one of the W start times, any two of the N time units are orthogonal, each of the N time units belongs to the first time window, and a duration of each of the N time units is related to a subcarrier spacing (SCS) of subcarriers occupied by the first radio signal; at least one of the N or the target offset set is related to the SCS of the subcarriers occupied by the first radio signal” as taught by Chen in the system of Dinan to improve the flexibility in resource configuration of a reference signal in 5G new radio (NR) systems [see Chen pg. 1, ¶5 lines 1-3].

Regarding Claim 9,
	Dinan discloses the base station according to claim 8 [see fig. 4, pg. 3, ¶32 lines 1-17, the base station “401”]. 
	Dinan does not explicitly teach “wherein S SCSs respectively correspond to S offset sets, any two SCSs of the S SCSs being different, the SCS of the subcarriers occupied by the first radio signal is one of the S SCSs, and the target offset set is one of the S offset sets that corresponds to the SCS of the subcarriers occupied by the first radio signal, S being a positive integer greater than 1”.
	However Chen discloses wherein S SCSs respectively correspond to S offset sets [see pg. 8, ¶106 lines 1-7, the time domain resource offset is N subframes], any two SCSs of the S SCSs being different [see pg. 8, ¶106 lines 1-7, at least one target first time domain resource unit is a subframe], the SCS of the subcarriers occupied by the first radio signal is one of the S SCSs [see pg. 8, ¶106 lines 1-7, the period is M subframes], and the target offset set is one of the S offset sets that corresponds to the SCS of the subcarriers occupied by the first radio signal [see pg. 8, ¶106 lines 1-7, the terminal determines, by using N subframe offsets starting from a current subframe as starting points and M subframes as periods, periodic subframes as target subframes of the reference signal resource], S being a positive integer greater than 1 [see fig. 2: Step “220”, pg. 6, ¶76 lines 1-3, where N=1/K or N=K, and K is a natural number].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein S SCSs respectively correspond to S offset sets, any two SCSs of the S SCSs being different, the SCS of the subcarriers occupied by the first radio signal is one of the S SCSs, and the target offset set is one of the S offset sets that corresponds to the SCS of the subcarriers occupied by the first radio signal, S being a positive integer greater than 1” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 8.

Regarding Claim 10,
	Dinan discloses the base station according to claim 8 [see fig. 4, pg. 3, ¶32 lines 1-17, the base station “401”]. 
	Dinan does not explicitly teach “wherein the W start times comprise start time(s) respectively corresponding to N1 time unit(s) out of the N time units, N1 being a positive integer no greater than the N; N1 is related to the SCS of the subcarriers occupied by the first radio signal, or is unrelated to the SCS of the subcarriers occupied by the first radio signal”.
	However Chen discloses wherein the W start times comprise start time(s) respectively corresponding to N1 time unit(s) out of the N time units [see pg. 8, ¶106 lines 1-7, the terminal determines, by using “N” subframe offsets starting from a current subframe as starting points and “M” subframes as periods, periodic subframes as target subframes of the reference signal resource], N1 being a positive integer no greater than the N [see fig. 2: Step “220”, pg. 6, ¶76 lines 1-3, where N=1/K or N=K, and K is a natural number]; 
	N1 is related to the SCS of the subcarriers occupied by the first radio signal [see pg. 8, ¶120 lines 1-6, a quantity of target second time domain resource units included in the at least one target first time domain resource unit is determined according to a subcarrier spacing used to transmit a reference signal on the reference signal resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the W start times comprise start time(s) respectively corresponding to N1 time unit(s) out of the N time units, N1 being a positive integer no greater than the N; N1 is related to the SCS of the subcarriers occupied by the first radio signal, or is unrelated to the SCS of the subcarriers occupied by the first radio signal” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 8.

Regarding Claim 12,
	Dinan discloses the base station according to claim 8 [see fig. 4, pg. 3, ¶32 lines 1-17, the base station “401”]. 
	Dinan does not explicitly teach “wherein the second receiver also receives second information; wherein, the second information is used for indicating a time unit of the N time units to which the start time for the transmission of the first radio signal belongs”.
	However Chen discloses wherein the second receiver also receives second information [see fig. 3: Step “350”, pg. 10, ¶154 lines 1-6, the network device receives or sends a reference signal on a reference signal resource in the at least one target second time domain resource unit];
	wherein, the second information is used for indicating a time unit of the N time units to which the start time for the transmission of the first radio signal belongs [see fig. 3: Step “350”, pg. 10, ¶154 lines 1-6, the network device performs rate matching or puncturing processing on a signal on a reference signal resource in the at least one target second time domain resource unit].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the second receiver also receives second information; wherein, the second information is used for indicating a time unit of the N time units to which the start time for the transmission of the first radio signal belongs” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 8.

Regarding Claim 13,
	Dinan discloses the base station according to claim 8 [see fig. 4, pg. 3, ¶32 lines 1-17, the base station “401”]. 
	Dinan does not explicitly teach “wherein when the SCS of the subcarriers occupied by the first radio signal is equal to a first SCS, the N is equal to a first reference value; when the SCS of the subcarriers occupied by the first radio signal is equal to a second SCS, the N is equal to a second reference value; the second SCS is larger than the first SCS, and the second reference value is greater than the first reference value”.
	However Chen discloses wherein when the SCS of the subcarriers occupied by the first radio signal is equal to a first SCS [see pg. 7, ¶100 lines 1-4, when the period is P milliseconds and the subcarrier spacing is N kHz], the N is equal to a first reference value [see pg. 7, ¶100 lines 1-4, the quantity of target first time domain resource units included in one period is P*N/15]; 
	when the SCS of the subcarriers occupied by the first radio signal is equal to a second SCS [see pg. 7, ¶101 lines 1-3, when the determined period is M time units at 30 kHz and the first subcarrier spacing is 15 kHz], the N is equal to a second reference value [see pg. 7, ¶101 lines 1-3, M time units at 30 kHz are M/2 time units at 15 kHz]; 
	the second SCS is larger than the first SCS [see pg. 7, ¶103 lines 1-4, it is assumed that the time domain resource offset is L milliseconds and the subcarrier spacing is N kHz], and the second reference value is greater than the first reference value [see pg. 7, ¶103 lines 1-4, and an index of the at least one target first time domain resource unit is indicated as L*N/15].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein when the SCS of the subcarriers occupied by the first radio signal is equal to a first SCS, the N is equal to a first reference value; when the SCS of the subcarriers occupied by the first radio signal is equal to a second SCS, the N is equal to a second reference value; the second SCS is larger than the first SCS, and the second reference value is greater than the first reference value” as taught by Chen in the system of Dinan for the same motivation as set forth in claim 8.

Allowable Subject Matter
Claims 4, 11 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: ABDOLI et al. (US 2019/0253292 A1); see fig. 2, pgs. 4-5, ¶72 -¶76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469